Order entered April 12, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-11-01647-CV

        CHRISTOPHER UTZ; EVANS ENVIRONMENTAL CONTRACTING,
        LLC; UTZ ENVIRONMENTAL SERVICES OF DALLAS, LLC; AND
         UTZ ENVIRONMENTAL SERVICES OF AUSTIN, INC., Appellants

                                           V.

                               DUFFY MCKENZIE, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-08418

                                       ORDER
      The Appellant’s March 15, 2013 Motion for Rehearing is hereby OVERRULED.


                                                  /s/   DOUGLAS S. LANG
                                                        JUSTICE